DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS forms filed on August 22, 2019, January 14, 2021 and November 30, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the “tubular handle” and the “mounting bracket” throughout Figs. 1-8, 13-17 and 22-34.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The claim terms, “drive train” (claims 1 and 13), “exhaust port” (claims 1, 9 and 13-15) and “velocity measuring system” (claim 1), do not have proper antecedent basis in the specification.

The disclosure is also objected to because of the following informalities:
The specification (see paragraphs [0044] and [0053]) interchangeably use reference number “24” to designate both the “tubular handle” and the “mounting bracket”.  See also, paragraph 4 of the instant Office action.
Paragraph [0053] of the specification interchangeably uses reference number “78” to designate both the “locking mechanism” and the “distribution lever”.  It is noted that this reference number being associated with the “locking mechanism” appears to be correct and consistent with the drawings.
Paragraphs [0048] and [0051]-[0053] of the specification interchangeably use reference number “70” to designate both the “control assembly” and the “holder”.  It is noted that this reference number being associated with the “control assembly” appears to be correct and consistent with the drawings.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “velocity measuring system” in claim 1 and “material deflection system” in claims 10 and 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on each of lines 10 and 15, the recitations referring to “at least one wheel” are unclear.  Are these recitations referring to at least one wheel of the “two wheels” introduced on line 5 of the claim?  For purposes of examining on the merits, the recitation “at least one wheel” in each instance discussed above will be interpreted to mean “at least one wheel of the two wheels” (Note: line 10 of claim 13).

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 13, 15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtney et al, USPN 5,203,510.
As to claim 13, Courtney (see Fig. 1-6) shows and describes a spreader (10), comprising: a frame (14); a hopper (12) connected to the frame and configured to contain granular material to be spread over terrain or other surfaces; two wheels (18, 18’) rotatably connected to the frame; a first rotor (20) and a second rotor (20’), wherein the first and second rotors are rotatably connected to the frame below the hopper and configured to spread the granular material, and wherein the first and second rotors rotate in opposite directions and independently of each other (see Fig. 5); a drive train (32, 32’) constructed to drive the first and second rotors, the drive train receiving input (via 16) from at least one wheel of the two wheels; a first exhaust port (any chosen one of ports 38) disposed in the lower portion of the hopper, wherein the first exhaust port is located over the first rotor and is configured to allow the flow of granular material, by gravity, from the hopper onto the first rotor; and a second exhaust port (any chosen one of ports 38’) disposed in the lower portion of the hopper, wherein the second exhaust port is located over the second rotor and is configured to allow the flow of granular material, by gravity, from the hopper onto the second rotor.
	As to claim 15, Courtney also shows and describes the spreader further comprising: a third exhaust port (chosen port 38, adjacent that applied to the first exhaust port of claim 13) disposed in the lower portion of the hopper adjacent to the first exhaust port, wherein the third exhaust port is located over the first rotor and is configured to allow the flow of granular material, by gravity, from the hopper onto the first rotor; and a fourth exhaust port (chosen port 38’, adjacent that applied to the second exhaust port of claim 13) disposed in the lower portion of the hopper adjacent to the second exhaust port, wherein the fourth exhaust port is located over the second rotor and is configured to allow the flow of granular material, by gravity, from the hopper onto the second rotor.

	As to claim 19, Courtney also shows and describes the spreader further comprising a material deflection system (24, 24’) for blocking at least a portion of the granular material ejected by at least one of the first and second rotors (deflectors 24, 24’partially block granular material flowing through ports 38, 38’, as the granular material flows towards the first and second rotors, and thus it can be said that the deflectors block at least a portion of the granular material which is ultimately ejected by at least one of the first and second rotors).
	As to claim 20, Courtney further shows and describes the spreader wherein the material deflection system comprises a first moveable deflector (24) and a second movable deflector (24’), wherein the first moveable deflector is capable of rotating in a first direction and the second moveable deflector is capable of rotating in a second direction, opposite the first direction; and wherein the first moveable deflector blocks at least a portion of the first rotor when activated and the second moveable deflector blocks at least a portion of the second rotor when activated (see column 8, lines 7-18).
	As to claim 21, Courtney further shows and describes the spreader wherein the first movable deflector and the second movable deflector are moveable between at least a first position and a second position (see again, column 8, lines 7-18).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al., in view of Straub, DE 20 2013 002 363 U1.
	Courtney shows all of the recited limitations as set forth in claim 13, however the first and second exhaust ports of the Courtney spreader are not shown or expressly described as being substantially square in shape.
	It should first be noted that paragraph [0046] of Applicant’s specification expressly states that the “openings” which distribute the granular material from the hopper to the rotors can be “square”, “rectangular” or “any other shape or configuration suitable for distributing the granular material to the rotors”, and the claimed “substantially square” shape is not disclosed in the specification so as to have any particular criticality, as compared to other possible shapes.  It should also be noted, one having ordinary skill in the art would readily understand that changes in shape and/or size of a discharge opening of a granular material spreader which allows a flow of granular material under gravity from a hopper to a granular material-spreading rotor, so as to optimize a discharge rate from the hopper to the rotor, would be well within the ordinary skill of one in the art, based on the type of granular material and the size of the pieces of granular material chosen to be spread from the spreader.  Also, Straub shows a prior art granular material spreader (see Figs. 1-10) having a hopper element (1) with exhaust ports (14) disposed in the lower portion thereof which are configured to allow the flow of granular material, by gravity, In re Dailey, 149 USPQ 47 (CCPA 1966).

16.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al., in view of Niederhauser et al., USPN 5,040,711.
	Courtney shows all of the recited limitations as set forth in claim 13, however Courtney is silent as to the spreader further comprising a holder located in a manner such that it is accessible to a user while using the spreader.
	Niederhauser (see Fig. 1) shows an accessory holder (10) which can be attached to an upper portion (11) of a handle element of a manually-pushed lawn care apparatus (12), thus locating the holder such that it is accessible to a user of the apparatus while using the apparatus, whereby the user can safely and efficiently hold and access a variety of objects, as desired, while using the apparatus.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Courtney to .

17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al., in view of O’Coin, US Patent Application Publication No. 2002/0129883.
Courtney shows all of the recited limitations as set forth in claim 13, however Courtney is silent as to what type of material from which the wheels are made.  Thus, Courtney does not expressly disclose that the wheels are made from a foam rubber material.
It should first be noted, Applicant’s own specification expressly states that any known material may be used for forming the wheels of the disclosed device (see paragraph [0044]).  It should also be noted, it was old and well known before the filing date of the instant application to make wheels/tires from a foam rubber material, because using foam rubber material for a wheel/tire allows for a solid construction which does not require air for inflation (as with pneumatic wheels/tires), and thus problems associated with punctures and flats are prevented.  Indeed, O’Coin teaches forming wheels/tires from a foam rubber material, which prevents problems associated with air-inflated wheels/tires, such as punctures and flats, and O’Coin also teaches that using foam rubber material, as opposed to the material used for other known solid rubber wheels/tires, allows the wheels/tires to provide softer ride characteristics akin to pneumatic wheels/tires (see paragraphs [0010], [0011] and [0013]-[0020]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the .

18.	Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al., in view of Straub and Hopkins, US Patent Application Publication No. 2007/0244605.
	As to claim 1,	Courtney (see Fig. 1-6) shows and describes a spreader (10), comprising: a frame (14); a hopper (12) connected to the frame and configured to contain granular material to be spread over terrain or other surfaces; two wheels (18, 18’) rotatably connected to the frame; a first rotor (20) and a second rotor (20’) rotatably connected to the frame below the hopper and configured to spread the granular material wherein the first and second rotors rotate in opposite directions and independently of each other (see Fig. 5); a drive train (32, 32’) constructed to drive the first and second rotors, the drive train receiving input (via 16) from at least one wheel of the two wheels; and two exhaust ports (one chosen of each port set, 38 and 38’) disposed in the lower portion of the hopper such that each of the two exhaust ports is located over a different one of the first and second rotors, each exhaust port being configured to allow the flow of granular material, by gravity, from the hopper onto the different one of the first and second rotors.  However, the exhaust ports of the Courtney spreader are not shown or expressly described as being square in shape.  Also, the spreader of Courtney does not expressly include a velocity measuring system configured to convert rotational speed of at least one wheel to linear 
	As to the limitation regarding the exhaust ports being “square”, it should again be noted that paragraph [0046] of Applicant’s specification expressly states that the “openings” which distribute the granular material from the hopper to the rotors can be “square”, “rectangular” or “any other shape or configuration suitable for distributing the granular material to the rotors”, and the claimed “square” shape is not disclosed in the specification so as to have any particular criticality, as compared to other possible shapes.  It should also be noted, one having ordinary skill in the art would readily understand that changes in shape and/or size of a discharge opening of a granular material spreader which allows a flow of granular material under gravity from a hopper to a granular material-spreading rotor, so as to optimize a discharge rate from the hopper to the rotor, would be well within the ordinary skill of one in the art, based on the type of granular material and the size of the pieces of granular material chosen to be spread from the spreader.  Also, Straub shows a prior art granular material spreader (see Figs. 1-10) having a hopper element (1) with exhaust ports (14) disposed in the lower portion thereof which are configured to allow the flow of granular material, by gravity, from the hopper and onto a rotor (5) which distributes the granular material as desired, wherein the exhaust ports exhibit a square shape, thus demonstrating that a square shape for a granular material exhaust port in the bottom of a hopper was a known shape choice for such an element in a granular material spreading device of the prior art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust ports shown by Courtney, so as to exhibit a square shape, as taught by Straub and as would be well within the ordinary skill of one in the art, thereby optimizing a granular material discharge rate from the In re Dailey, 149 USPQ 47 (CCPA 1966).
As to the limitations regarding the spreader as including the “velocity measuring system”, Hopkins (see Fig. 2) shows a walk-behind spreader device (10) having at least a frame (clearly shown in Fig. 2), a hopper (14), two wheels (clearly shown in Fig. 2) and at least one rotor (16) rotatably connected to the frame below the hopper and configured to spread granular material which falls by gravity through at least one exhaust port in the lower portion of the hopper, wherein the spreader further comprises a velocity measuring system (20, 22, 24) configured to convert rotational speed of at least one wheel of the two wheels to linear velocity (see paragraphs [0033]-[0041]), to compare the linear velocity to a predetermined linear velocity (see paragraphs [0042]-[0044]), and to provide feedback to a user regarding results of the comparison (see paragraphs [0045]-[0056]), thereby making granular material distribution from the spreader more efficient and effective (see paragraph [0007]), as compared to known spreaders lacking such a velocity measuring system, which are known to be operated at paces which are either too fast or too slow (see paragraph [0005]), thus negatively affecting the application rate of the granular materials.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spreader of Courtney, to include a velocity measuring system, as taught by Hopkins, thus improving the overall efficiency and effectiveness of the spreader.
	As to claim 2, Courtney, as modified by Hopkins, also discloses a variety of possible, non-limiting indicators (40; see also, paragraphs [0042] and [0051]-[0056] of Hopkins), located so as to be visible to the user that provides the feedback.

	As to claim 4, although Courtney, as modified by Hopkins, teaches the indicator as including at least three lights, and that light “46” taught from the Hopkins reference could indicate a variety of colors depending on whether the user should speed up or slow down the linear velocity of the spreader relative to the predetermined velocity (see paragraph [0054] of Hopkins), the Hopkins reference does not expressly state that the three lights comprise red, green, and red lights.  It should again be noted, the indicator examples described by Hopkins are expressly stated as “non-limiting examples”, and that the indicator “can be any type of device that is able to convey information to a user” (see paragraph [0052] of Hopkins).  It should also be noted that the indicator portion of Hopkins is essentially designed to convey an indication to the user, three conditions, those being a speed which is too slow, a speed which is ideal (target speed), and a speed which is too fast.  It should further be noted that the color red is commonly used for indicator lights of a device, when the indicated parameter is other than ideal, and that the color green is commonly used for indicator lights of a device, when the indicated parameter is within an ideal range.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Courtney, as modified above, whereby the indicator taught by Hopkins comprises three lights, with one light being red (to indicate a speed which is too slow), one light being green (to indicate a speed 
	As to claim 5, Courtney, as modified by Hopkins, further discloses wherein the feedback comprises an indication that the linear velocity of the spreader is too fast, too slow, or within a reference acceptable range (see paragraph [0054]).
	As to claim 8, it is noted that the recitations merely amount to an intended use of the claimed spreader, and thus the recitations cannot further limit the claimed spreader in a manner which can patentably distinguish the spreader from the applied prior art of Courtney, as modified above by Hopkins to meet claim 1.  Regardless, Courtney expressly discloses that the spreader can be used for spreading at least one of the exemplary recited granular materials (see column 2, lines 35-41).
	As to claim 9, Courtney also shows and describes the spreader further comprising two additional exhaust ports (a chosen port 38, proximate that applied to one of the two exhaust ports of claim 1; and a chosen port 38’, proximate that applied to the other of the two exhaust ports of claim 1) disposed in the lower portion of the hopper such that each of the two additional exhaust ports is located over a different one of the first and second rotors, with each additional exhaust port being configured to allow the flow of granular material, by gravity, from the hopper onto the different one of the first and second rotors.  As to the two additional exhaust ports being “square”, the same obviousness rationale applied to the “square” limitation of the “two square exhaust ports” recited in claim 1, would apply to the “two additional square exhaust ports” introduced in claim 9.
	As to claim 10, Courtney also shows and describes the spreader further comprising a material deflection system (24, 24’) for blocking at least a portion of the granular material 
	As to claim 11, Courtney further shows and describes the spreader wherein the material deflection system comprises a first moveable deflector (24) and a second movable deflector (24’), wherein the first moveable deflector is capable of rotating in a first direction and the second moveable deflector is capable of rotating in a second direction, opposite the first direction; and wherein the first moveable deflector blocks at least a portion of the first rotor when activated and the second moveable deflector blocks at least a portion of the second rotor when activated (see column 8, lines 7-18).
	As to claim 12, Courtney further shows and describes the spreader wherein the first movable deflector and the second movable deflector are moveable between at least a first position and a second position (see again, column 8, lines 7-18).

19.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al., in view of Straub and Hopkins, as applied to claim 1 above, and further in view of Niederhauser et al.
Courtney, as modified above, shows all of the recited limitations as set forth in claim 1, however modified Courtney is silent as to the spreader further comprising a holder located in a manner such that it is accessible to a user while using the spreader.
	Niederhauser (see Fig. 1) shows an accessory holder (10) which can be attached to an upper portion (11) of a handle element of a manually-pushed lawn care apparatus (12), thus .

20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al., in view of Straub and Hopkins, as applied to claim 1 above, and further in view of O’Coin.
Courtney, as modified above, shows all of the recited limitations as set forth in claim 1, however modified Courtney is silent as to what type of material from which the wheels are made.  Thus, Courtney does not expressly disclose that the wheels are made from a foam rubber material.
It should again be noted, Applicant’s own specification expressly states that any known material may be used for forming the wheels of the disclosed device (see paragraph [0044]).  It should again also be noted, it was old and well known before the filing date of the instant application to make wheels/tires from a foam rubber material, because using foam rubber material for a wheel/tire allows for a solid construction which does not require air for inflation (as with pneumatic wheels/tires), and thus problems associated with punctures and flats are prevented.  Indeed, O’Coin teaches forming wheels/tires from a foam rubber material, which .

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publications to Thompson et al. and Stewart et al., are cited as of interest.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752